Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer

The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/861,024 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Amendment
The amendment filed on 01/20/2022 has been entered into this application. 

Response to Arguments
Applicant’s arguments/remarks, (see page 4), filed on 01/20/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 




Allowable Subject Matter
Claims 1-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious limitation(s) such as wherein the CRS optical probe is configured to provide a first set of cylindrical radial distance data acquired while rotating the radial distance sensing beam about the rotation axis at a first Z coordinate along the Z direction relative to the cylindrical calibration object, the cylindrical radial distance data referenced to a sensed rotational angle of the radial distance sensing beam about the rotation axis, and for which the first set of cylindrical radial distance data referenced to the sensed rotation angle is processed to determine the cylindrical calibration data, in combination with the rest of the limitations of the claim. Claims 2-12 are allowable by virtue of their dependency.
  
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious processing each set of radial distance data corresponding to each respective sensed surface portion to determine a sensed closest surface point that is indicated to be closest to the optical pen of the rotating chromatic range sensor configuration; and determining spherical calibration data based at least in part on the sensed closest surface points corresponding to the plurality of surface portions, in combination with the rest of the limitations of the claim. Claims 14-17 are allowable by virtue of their dependency. 
 As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious limitation(s) such as for each surface portion the CRS optical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886